Exhibit 10.1

 
NEITHER THE COMMON STOCK NOR THE UNDERLYNG COMMON SHARES FOR THE WARRANTS HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"). NEITHER THE COMMON STOCK NOR THE WARRANTS MAY BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT.
INVESTMENT IN THE COMMON STOCK AND WARRANTS OFFERED HEREBY INVOLVES A HIGH
DEGREE OF RISK AND IMMEDIATE SUBSTANTIAL DILUTION. SEE "RISK FACTORS" AND
"DILUTION".
 
THE OFFERING IS BEING MADE SOLELY TO "ACCREDITED INVESTORS", AS SUCH TERM IS
DEFINED IN REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT") OR FOREIGN RESIDENTS UNDER REGULATION S. NEITHER THE UNITS OR
THE SHARE SHARES OF COMMON STOCK UNDERLYING SUCH UNITS HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OR THE SECURITIES LAW OF ANY STATE OR OTHER
JURISDICTION AND WILL ONLY BE OFFERED AND SOLD IN RELIANCE ON AVAILABLE
EXEMPTIONS THEREFROM
 
THE SHARES AND WARRANTS OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR
EQUIVALENT AUTHORITIES OF ANY OTHER JURISDICTION NOR HAVE ANY SUCH AUTHORITIES
PASSED UPON, CONFIRMED OR ENDORSED THE MERITS OF THE OFFERING OR THE ACCURACY OR
THE ADEQUACY OF THIS MEMORANDUM.  ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.


STW Resources Holding Corp, a Nevada corporation (the "Company") hereby offers
(the "Offering") up to $500,000 (the "Maximum Offering") or 5,000,000 units (the
"Units"), each unit consisting of one share of common stock, par value $0.001
per share and one common stock purchase warrant exercisable at $0.25 per
share.  Each Unit is offered for sale at a price of $0.10, on a "best efforts"
basis to selected, qualified investors during an offering period expiring
on  August 29, 2014 (the "Offering Period"). Each Warrant entitles the holder to
purchase one share of Common Stock from the Company at an exercise price of
$0.25 per share and is exercisable for a period of two (2) years. The Company
reserves the right to terminate the Offering at any time.  A minimum of $25,000
is necessary to participate in this Offering, subject to smaller investments
with the consent of the Company.


STW Resources Holdings Corp.
SHARE PURCHASE AGREEMENT



THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is entered into as of
_________________ 2014, between STW Resources Holdings Corp.(the “ Company”),
and _________________ (the “Purchaser”).


W I T N E S E T H:


WHEREAS, the Company desires to sell to Purchaser, and Purchaser desires to buy
from the Company, ____________ Units at a purchase price of $0.10 per Unit, with
said Units consisting of ___________ shares (the “Shares”) of restricted common
stock, par value of $.001 (the “Common Stock”), of STW Resources Holding Corp.
and ___________ Warrants to purchase shares of the Company’s Common Stock at
$0.25 per share (the "Warrants").


WHEREAS, The Seabolt Law Group ("Seabolt") shall act as the Escrow Agent
("Escrow Agent") for the Offering and shall receive and hold all consideration
received from the Purchaser for the Units in a designated escrow account, unless
other arrangements are agreed to by all parties.



NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained the receipt and sufficiency of which are hereby
acknowledged, the Company and Purchaser agree as follows:
 
 
-1-

--------------------------------------------------------------------------------

 
 
1.           PURCHASE AND SALE OF UNITS (SHARES AND WARRANTS)


1.111           Purchase of Units (Shares and Warrants).   Subject to the terms
and conditions set forth herein, Purchaser hereby subscribes for and agrees to
purchase ______ Units from the Company for an aggregate consideration of
$________________ (the “Purchase Price”), and the Company hereby agrees to sell,
assign, transfer and deliver to Purchaser, __________ Shares plus, in
conjunction with the issuance of the Shares, the Company shall issue to
Purchaser a Warrant in a form enclosed hereto as Exhibit A to purchase up to
___________________ shares of Common Stock (the "Warrant Shares," together with
the Shares, the "Securities") at an exercise price of $0.25 and a maturity date
of two years from the date of Purchaser’s closing on purchase of the Units.


1.2           Escrow Agent.  On this same date, the Company, the Purchaser and
The Seabolt Law Group ("Seabolt") shall enter into that certain escrow
agreement, in the form of Exhibit B annexed hereto and made a part hereof (the
"Escrow Agreement"), pursuant to which Seabolt shall act as the Escrow Agent in
this Offering and release the funds in accordance with the terms of such Escrow
Agreement.


1.3           Closing. The closing of the transactions contemplated hereby shall
take place on a rolling close basis, so long as least $25,000 (the "Minimum
Purchase Amount") is received in the Escrow Account (as hereinafter defined)
before any closing may occur. The offering period and final closing date will be
no later than 10:00 a.m. EST, on August 29, 2014 (the "Final Closing Date"), or
at such other location, date and time, as may be agreed upon between Purchaser
and the Company, or by facsimile or other electronic means (such closing being
called the “Closing” and such date and time being called the “Closing Date”).



a)  
If the Minimum Purchase Amount is received by the Escrow Agent on or before the
Final Closing Date, all escrowed proceeds, net of commissions, if any, and other
offering expenses, will be remitted to the Company (the "Initial Closing").  If
the Minimum Purchase Amount is not received by the Escrow Agent by the Final
Closing Date, the Offering will terminate and all escrowed proceeds will be
returned to subscribers without interest or deduction.



b)  
Following the Initial Closing, the Company may hold subsequent Closings up to
and including the Final Closing Date for all or any portion of the remaining
amount of the Offering not sold at the time of the Initial Closing or any
subsequent Closing, provided, however, that such subsequent Closings must occur
no later than the Final Closing Date.



c)  
On the Initial Closing Date and at each subsequent Closing until the Final
Closing Date, each Purchaser shall deliver to the Escrow Agent, via wire
transfer or a certified check, immediately available funds equal to such
Purchaser’s Purchase Price as set forth on the Investor Questionnaire executed
by such Purchaser.  The Company shall deliver to each Purchaser his or its
respective Shares and a Warrant, as determined pursuant to the details first set
forth above, and the Company and each Purchaser shall deliver the other items
set forth in Section 4.2 deliverable at the Closing.  Upon satisfaction of the
covenants and conditions set forth in Sections 4.1 and 4.2, the Closing shall
occur at the offices of Company Counsel or such other location as the parties
shall mutually agree.



d)  
Purchasers shall remit the Purchase Price to the Escrow Agent as follows:

 
WIRE TRANSFERS:


 
Bank Name & Address:
 
Citibank, Branch #147
2404 Cedar Springs Road, Dallas, TX 75201
ABA No.:
 
113193532
Account No.:
 
9771809816
Account Name:
 
"Seabolt Law Group Lawyers Trust Account"

 
 
-2-

--------------------------------------------------------------------------------

 
 
CHECKS:
 
 
Made payable to:
Seabolt Law Group, as escrow agent for STW Resources Holding Corp.

 
Mail to:                               Seabolt Law Group
Attn: D. Grant Seabolt, Jr.
5307 E. Mockingbird Lane
5th Floor, Mockingbird Station
Dallas, TX 75206
 
e)  
All such checks and wire transfers remitted to the Escrow Agent shall be
accompanied by information identifying each Purchaser, subscription, the
Purchaser’s social security or taxpayer identification number and address.  In
the event the Purchaser’s address and/or social security number or taxpayer
identification number are not provided to Escrow Agent by the Purchaser, then
the Company agrees to promptly provide Escrow Agent with such information in
writing.  The checks or wire transfers shall be deposited into a non
interest-bearing account at The Seabolt Law Group, as Escrow Agent for this
Offering (the “Escrow Account”). 

 
f)  
Subject to receipt of the Minimum Purchase Amount, at the Initial Closing, the
Escrow Agent is hereby expressly and irrevocably authorized by each Purchaser
executing this Agreement and delivering his, its or their respective
Subscription Amounts to the Escrow Account, to remit upon receipt of written
instructions from the Company (i) amounts representing commissions, if any,
which amount shall not exceed $50,000 and (iii) the balance of such amounts (the
"Net Proceeds") to the Company or any other Person as the Company shall direct
in writing to such Escrow Agent.

 
g)  
Upon completion of the Minimum Purchase Amount and until the Final Closing Date,
the Purchasers shall continue to wire funds and/or deliver checks payable to the
Escrow Account.  At each subsequent Closing to be held on or before the Final
Closing Date, all additional escrowed subscription proceeds from the sale of
Units in excess of the Minimum Purchase Amount, net of any commissions or other
offering expenses, will be remitted to the Company.  Such Escrow Agent is hereby
expressly and irrevocably authorized by each Purchaser executing this Agreement
and delivering his, its or their respective Subscription Amounts to the Escrow
Account, to remit upon receipt of written instructions from the Company
(i) amounts representing commissions, if any, which amount shall not exceed
$50,000 and (iii) the balance of such amounts (the "Net Proceeds") to the
Company or any other Person as the Company shall direct in writing to such
Escrow Agent.

 
22.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to Purchaser that:


2.1           Authorization.  The Company has all requisite power, authority and
legal capacity to execute and deliver this Agreement, and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by the Company in connection with the consummation of the transactions
contemplated by this Agreement. This Agreement constitutes the legal, valid, and
binding obligation of the Company enforceable in accordance with its terms,
except to the extent limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application related to the
enforcement of creditors’ rights generally and (b) general principles of equity,
and except that enforcement of rights to indemnification contained herein may be
limited by applicable federal or state laws or the public policy underlying such
laws, regardless of whether enforcement is considered in a proceeding in equity
or at law.


 
-3-

--------------------------------------------------------------------------------

 
 
2.2           No Conflict.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under any provision of any mortgage, indenture, lease or other agreement
or instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to the Company or his
properties or assets.  Neither the execution and delivery of this Agreement by
the Company, nor the consummation of the transaction contemplated hereby, will
result in the imposition of any security interest upon the Shares.


2.3           Title to Shares. The Company owns beneficially and of record, and
has good and indefeasible title to, the Shares, free of all security interests,
pledges, charges, liens, or encumbrances of any kind.  The Company did not
acquire any of the Shares in violation of any preemptive right of any person. 


2.4           Securities Compliance and Restricted Shares. The Shares were
acquired by the Company in a transaction that complies with all applicable
federal and state securities laws and regulations under Rule 144.  All shares
are restricted in compliance with Rule 144 promulgated under the Securities Act
of 1933, as amended.


2.5           No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Units by any form of
general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.


2.6           Integrated Offerings. Except as disclosed in the Commission
Documents, as hereinafter defined, neither the Company, nor any of officers,
directors or shareholders owning more than 10% of the outstanding Common Stock
(an “Affiliate”), nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Units
pursuant to this Agreement and the Transaction Documents to be integrated with
prior offerings by the Company for purposes of the Securities Act which would
prevent the Company from selling the Units pursuant to Rule 506 under the
Securities Act, nor will the Company or any of its affiliates take any action or
steps that would cause the offering of the Units to be integrated with other
offerings.


33.           REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to the Company as follows:


3.1           Organization. Purchaser is an individual, and not a corporate
entity or a trust


3.2           Authority. Purchaser has the authority, as an individual,
necessary for the authorization, execution, delivery and performance of this
Agreement.  This Agreement has been duly executed and delivered by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser, enforceable in
accordance with its terms, except to the extent limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application related to the enforcement of creditors’ rights generally and (b)
general principles of equity, and except that enforcement of rights to
indemnification contained herein may be limited by applicable federal or state
laws or the public policy underlying such laws, regardless of whether
enforcement is considered in a proceeding in equity or at law.


3.3           Purchase Entirely for Own Account. This Agreement is made with
Purchaser in reliance upon Purchaser’s representation to the Company, which by
Purchaser’s execution of this Agreement, Purchaser hereby confirms that the
Units to be acquired by Purchaser will be acquired for investment for
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  By executing this Agreement, Purchaser further represents that
Purchaser does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Units.


 
-4-

--------------------------------------------------------------------------------

 


3.4           Purchaser Status. At the time Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises the Warrants it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act").  The Purchaser has truthfully and accurately
completed the Investor Questionnaire requested in this Agreement, which is
hereby incorporated by reference, and will submit to the Company such further
assurances of such status as may be reasonably requested by the Company.


3.5           Experience of Purchaser. Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Units, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Units and, at the present time, is able to afford a
complete loss of such investment.


3.6           Ability to Bear Risk. Purchaser understands and agrees that
purchase of the Units is a high risk investment and Purchaser is able to afford
and bear an investment in a speculative venture having the risks and objectives
of the Company, including a risk of total loss of such investment. Purchaser
must bear the substantial economic risks of the investment in the Units
indefinitely because none of the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration(s)
are available.


3.6           Disclosure of Information. Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the Offering of the Units with the Company’s management and has
had an opportunity to review the Company’s business and has received
satisfactory answers to all of his/her questions and inquiries. The Purchaser
has had access to the Company's reports, schedules, forms, statements and other
documents required to be filed by it with the Securities and Exchange Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing including filings incorporated by reference therein being referred to
herein as the “Commission Documents”), and has reviewed sufficient information
to allow him/her to evaluate the merits and risks of his/her investment in the
Units.  The foregoing, however, does not limit or modify the representations and
warranties of the Company in Section 2 of this Agreement or the right of the
Purchasers to rely thereon.  The Purchaser is satisfied that it has received
adequate information with respect to all matters which it or its Advisors, if
any, consider material to its decision to make this investment.


3.7.           No other documents. In evaluating the suitability of an
investment in the Company, the Purchaser has not relied upon any representation
or other information (oral or written) other than as stated in this Agreement,
in the Commission Documents or as contained in documents so furnished to the
Purchaser or its Advisors, if any, by the Company in writing.  The Purchaser
specifically represents that it has not received an offering memorandum or
similar document related to the Company, its business or further describing the
details of this offering of the Units.


3.7           Restricted Securities. Purchaser understands that neither the
Shares nor Warrant Shares have been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act, which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Purchaser’s
representations as expressed herein. Purchaser understands that the Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, Purchaser must hold the Securities
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities. Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Securities, and on requirements relating to the Company
that are outside of Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.


 
-5-

--------------------------------------------------------------------------------

 


3.8           No Public Market. Purchaser understands that no public market now
exists for the Units or the Securities, and that the Company has made no
assurances that a public market will ever exist for the Securities.


3.9           Legends. Purchaser understands that the Securities and the
Warrants may be notated with one or all of the following legends:


(a)  
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”



(b)  
Any legend required by the securities laws of any state to the extent such laws
are applicable to the Securities represented by the stock certificate,
instrument, or book entry so legended.



3.10           No General Solicitation. The Purchaser is not purchasing the
Units as a result of any advertisement, article, notice or other communication
regarding the Units published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement..


3.12           Exculpation Among Purchasers. Purchaser acknowledges that it is
not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the
Company.  Purchaser agrees that Purchaser is not liable to any other Purchaser
for any action heretofore taken or omitted to be taken by any of them in
connection with the purchase of the Units.


3.13           Residence.  Purchaser is presently a bona fide resident of the
state or country represented on the signature page hereof and has no present
intention of becoming a resident of any other state, country, or jurisdiction,
and the address and Social Security Number/National Insurance Number (or other
applicable number) or Employer Identification Number/Corporate Tax Reference
Number (or other applicable number) set forth on the signature page hereof are
Purchaser’s true and correct residential or business address and Social Security
Number/National Insurance Number (or other applicable number) or Employer
Identification Number/Corporate Tax Reference Number (or other applicable
number).


3.14           U.S. Person                      If Purchaser is a “U.S. Person,”
Purchaser: (i) if an individual, is at least 21 years of age; (ii) if an
individual, is a citizen or resident of the United States; (iii) has adequate
means of providing for Purchaser’s current needs and personal contingencies;
(iv) has no need for liquidity in Purchaser’s investments; (v) maintains
Purchaser’s principal residence or business at the address shown on the
signature page hereof; (vi) warrants that all investments in and commitments to
non-liquid investments are, and after Purchaser’s acquisition of the Securities
will be, reasonable in relation to Purchaser’s net worth and current needs; and
(vii) warrants that any financial information that is provided herewith by
Purchaser, or is subsequently submitted by Purchaser at the request of the
Company, does or will accurately reflect Purchaser’s financial condition with
respect to which Purchaser does not anticipate any material adverse change.


44.           CONDITIONS PRECEDENT TO CLOSING


44.11           Conditions to Obligations of Purchaser.  Purchaser’s obligation
to purchase the Shares pursuant to this Agreement is subject to the satisfaction
or waiver, at or prior to the Closing Date, of each of the following conditions:


(a)           Representations and Warranties. The representations and warranties
of the Company under Section 2 of this Agreement shall be true, complete and
correct on and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date, and the
Company shall have certified to such effect to Purchaser in writing.


 
-6-

--------------------------------------------------------------------------------

 
 
(b)           No Order Pending.  There shall be no order, ruling, judgment or
decree in effect, including of any regulatory agency, which would enjoin or
prohibit the transactions contemplated hereby.


(c)           Delivery of Stock Certificates. The Company shall have delivered a
stock certificate or stock certificates representing the Shares and the
Warrants.


(d)           Agreements, Conditions and Covenants.  The Company shall have
performed or complied in all respects with all agreements, conditions and
covenants required by this Agreement to be performed or complied with by it on
or before the Closing Date.


(e) this Agreement duly executed by the Company.


(f) the Escrow Agreement, duly executed by the Escrow Agent and the Company.


44.22           Conditions to Obligations of The Company.  The Company’s
obligation to sell and transfer the Shares pursuant to this Agreement is subject
to the satisfaction or waiver at or prior to the Closing Date of the following
conditions:


(a)           this Agreement duly executed by the Purchaser.


(b)           the Escrow Agent shall have received the Purchaser's Purchase
Price.


(c)           Representations and Warranties. The representations and warranties
of Purchaser under Section 3 of this Agreement and in the Investor
Questionnaire, as well as the other information contained therein, shall be
true, complete and correct on and as of the Closing Date, with the same effect
as though such representations and warranties had been made on and as of such
date.


(d)           No Order Pending.  There shall be no order, ruling, judgment or
decree in effect, including of any regulatory agency, which would enjoin or
prohibit the transactions contemplated hereby.


(e)           Agreements, Conditions and Covenants.  Purchaser shall have
performed or complied in all respects with all agreements, conditions and
covenants required by this Agreement to be formed or complied with by it on or
before the Closing Date, including but not limited to remittance of the Purchase
Price to the Escrow Account.


(f)           Investor Questionnaire.  The Purchaser shall have submitted a
complete Investor Questionnaire to the Company as per the instructions contained
therein.


55.           COVENANTS


5.1           Both parties hereby acknowledge and covenant that:
 
(a) Each of us may be, and both are proceeding on the assumption that each of us
are, in possession of material, non-public information concerning the Company
and its direct and indirect subsidiaries (the “Non-Public Information”), which
is not or may not be known to either party and that none of us have disclosed to
the other party;
 
(b) Purchaser is voluntarily assuming all risks associated with the purchase of
the Shares and expressly warrants and represents that (x) none of us have made,
and Purchaser disclaims the existence of or its reliance on, any representation
by any of us concerning the Company or the Shares and (y) Purchaser is not
relying on any disclosure or non-disclosure made or not made, or the
completeness thereof, in connection with or arising out of the purchase of the
Shares, and therefore has no claims against any of us with respect thereto;
 
(c) if any such claim may exist, Purchaser, recognizing its disclaimer of
reliance and each of our reliance on such disclaimer as a condition to entering
into this transaction, covenants and agrees not to assert it against any of us
or any of our respective partners, representatives, agents or affiliates; and
 
 
-7-

--------------------------------------------------------------------------------

 
 
(d) none of us shall have liability, and Purchaser waives and releases any claim
that it might have against any of us or any of our respective partners,
representatives, agents and affiliates whether under applicable securities law
or otherwise, based on our knowledge, possession or nondisclosure to Purchaser
of the Non-Public Information.
 
(e) we are each relying upon the above acknowledgements and representations
contained in this Agreement as a condition to entering into the transaction
contemplated by this Agreement.


5.2           The parties will use their reasonable best efforts to complete the
transactions contemplated hereby no later than August 29, 2014.  At Closing, the
parties will deliver such documentation as may be reasonably requested by the
other party’s counsel to effect the transactions contemplated herein.


5.3           The Company agrees to use the Net Proceeds from the Offering for
the following purposes: technology, licensing, design, engineering, demo units
for STW Water Process & Technologies, LLC, as well as for general operating
expenses.


5.4           Until the earlier of the termination hereof, the Closing, or the
mutual written agreement of the parties, the parties agree as follows:
 
(a) Each party shall keep confidential any information obtained in connection
with the transactions contemplated herein, unless such information has been
rightfully obtained from a third party or is generally available to the public.
In the event that public disclosure is required to be made by any regulation or
law, or by any regulatory filing in connection with the transactions
contemplated herein, such disclosure shall be agreed by all parties, including,
without limitation, approval as to form and content.


(b) The Company shall provide Purchaser and its representatives with access to
financial and other information relating to Company as may be reasonably
necessary in order for Purchaser to make informed decisions as to the viability
of the business arrangements contemplated herein.


6.           MISCELLANEOUS


6.11           Representations and Warranties. The representations and
warranties of the Company and Purchaser shall survive the Closing and delivery
of the Securities and the Warrants.


6.2           Indemnification. Purchaser agrees to indemnify and hold harmless
the Company and each director, officer or agent thereof from and against any and
all losses, damages, liabilities and expenses arising out of or in connection
with any breach of, or inaccuracy in, any representation or warranty of the
undersigned, whether contained in this Agreement or otherwise.


6.2           Waiver, Amendment.  Neither this Agreement nor any provisions
hereof shall be waived, modified, changed, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, modification,
change, discharge or termination is sought.


6.3           Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either Company or Purchaser without the prior written consent of
each other party.


6.4           Section and Other Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.


6.5           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Texas, without regard
to principles of conflicts of laws thereof.


6.6           Counterparts.   This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.


 
-8-

--------------------------------------------------------------------------------

 


6.7           Notices.  All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid:


 
(a)
if to Purchaser:



 
The address included on the Investor Questionnaire.



 
(b)
if to The Company:



 
STW Resources Holding Corp.

3424 SCR 1192
Midland, TX 79706
Attn:  Stanley Weiner, CEO


with a copy to (which shall not constitute notice):


Hunter Taubman Weiss
130 W. 42nd Street, Suite 1050
New York, NY 10036
Attn: Rachael Schmierer



6.9           Binding Effect.  The provisions of this Agreement shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, permitted successors and assigns.


6.10.           Additional Disclosures:  It is possible that some of the
purchasers of Units will be sourced through (a) registered brokers, and if so,
such registered brokers may be paid commissions of up to 8% of the amount(s)
invested or (b) Paul DiFrancesco, a Director of the the Company .


6.11           Entire Agreement. This Agreement (including the Exhibits hereto),
the Warrant and the Investor Questionnaire constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.


6.12           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


6.13           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.


6.14           Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments thereto.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.15           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
6.16           REPLACEMENT OF SECURITIES.  If any certificate or instrument
evidencing any Unit is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Unit.  If a replacement
certificate or instrument evidencing any Unit is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.


6.17           WAIVERS.  No waiver by any party of any default with respect to
any provision, condition or requirement of this Agreement and the other
Transaction Documents shall be deemed to be a continuing waiver in the future or
a waiver of any other provisions, condition or requirement hereof and thereof,
nor shall any delay or omission of any party to exercise any right hereunder and
thereunder in any manner impair the exercise of any such right accruing to it
thereafter.


6.18           SUCCESSORS AND ASSIGNS.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchaser,
as applicable, provided, however, that, subject to federal and state securities
laws and as otherwise provided in the Transaction Documents, a Purchaser may
assign its rights and delegate its duties hereunder in whole or in part (i) to a
third party acquiring all or substantially all of its Shares or Warrants in a
private transaction or (ii) to an affiliate, in each case, without the prior
written consent of the Company or the other Purchasers, after notice duly given
by such Purchaser to the Company provided, that no such assignment or obligation
shall affect the obligations of such Purchaser hereunder and that such assignee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions hereof that apply to the Purchasers.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.


6.19           FURTHER ASSURANCES.  From and after the date of this Agreement,
upon the request of the Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents.


6.20           SIGNTUARE PAGE.  It is hereby agreed that the execution by a
Purchaser of this Agreement, in the place set forth herein, will constitute
agreement to be bound by the terms and conditions hereof.  It is hereby agreed
by the parties hereby that the execution by the Purchaser of this Agreement, in
the place set forth herein, will be deemed and constitute the agreement by the
Purchaser to be bound by all of the terms and conditions of this Agreement, as
well as by the Investor Questionnaire, the Warrants and all of the other
documents constituting the Transaction Documents and will be deemed and
constitute the execution by the Purchaser of all such Transaction Documents
without requiring the Purchaser's separate signature on any of such Transaction
Documents. Further, such signature will constitute the Purchaser's agreement
that the information contained in the Investor Questionnaire is complete and
accurate.


 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company and Purchaser have executed this Agreement as of the
date first written above.

 
                      STW RESOURCES HOLDING CORP.
 
 
By: ______________________________
Name: Stanley Weiner
Title: CEO

                 
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
-11-

--------------------------------------------------------------------------------

 
 
STW RESOURCES HOLDING CORP.
PURCHASER SIGNATURE PAGE TO
PURCHASE AGREEMENT


Purchaser hereby elects to purchase a total of ___________ Units for
$_____________.
 
Date (NOTE: To be completed by the Purchaser):    , 2014
 
If the Purchaser is an INDIVIDUAL, and if purchased with a SPOUSE, or as JOINT
TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:
 
 
Print Name(s)                                                      Social
Security Number(s)
 
 
Signature(s) of Purchaser(s)                                                      Signature
 
 
Date                                                      Address


 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 
Name of
Partnership,                                                      Federal
Taxpayer Corporation, LimitedIdentification Number Liability Company or Trust
 


By:                                                  
Name:                                                State of Organization
Title:
 
 
Date                                                      Address